ON MOTION FOR REHEARING
PER CURIAM.
The original basis for this motion arose when this court withdrew its original opinion of reversal and affirmed the trial court. Because we had reversed appellant’s conviction we found it unnecessary to consider his challenge to the court’s sentence. Now the basis of the motion is the trial court’s departure from the guidelines in sentencing appellant. We find the reasons therefor to be insufficient and remand for sentencing within the guidelines.
In all other respects, the motion is denied.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.